         Case 2:21-cv-00232-RAJ-DEM Document 1 Filed 04/27/21 Page 1 of 7 PageID# 1

Pro Se 7(Rev. 12/16)Compl^t for Employment Discrimination
                                                                                                                        FILFP

                                    United States District Court                                                     APR 2 7 2021
                                                                     for the

                                                     Eastern District of Virginia                             CLERK, U.S. DISTRICT COURT
                                                                                                                       NORFOLK. VA

                                                             Norfolk Division


                     Michele Pitts-Brown
                                                                               Case No.

                                                                                          (to befilled in by the Clerk's Office)

                            Plaintiff(s)
(Write theJull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
                                                                               Jury Trial: (check one) 0Yes Qno
please write "see attached"in the space and attach an additional
page with thefull list ofnames.)
                              -V-




      Renal Treatment Centers(RTC), Mid-Atlantic



                           Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above,please
write "see attached"in the space and attach an additionalpage
with thefull list ofnames.)



                            COMPLAINT FOR EMPLOYMENT DISCRIMINATION


1.       The Parties to This Complamt
          A.       The Plaiiitiff(s)

                   Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                   needed.

                             Name                                  Michele Pitts-Brown

                             Street Address                      2593 Pamlico Loop
                             City and Coimty                       Virginia Beach

                             State and Zip Code                    Virginia 23456

                             Telephone Number                    (757)618-1204
                             E-mail Address                      tmbrown87@cox.net


         B.        The Defendaiit(s)

                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                   individual, a government agency, an organization, or a corporation. For an individual defendant,
                   include the person'sjob or title (ifknown). Attach additional pages ifneeded.

                                                                                                                                   Page 1 of •6.
         Case 2:21-cv-00232-RAJ-DEM Document 1 Filed 04/27/21 Page 2 of 7 PageID# 2

Pro Se 7(Rev. 12/16)Complaint for Employment Discrimination


                    Defendant No. 1

                              Name                            Renal Treatment Centers(RIG), Mid-Atlantic
                              Job or Title (ifknown)
                              Street Address                  420 N. Center Dr. BIdg 11-STE
                              City and County                 Norfolk

                              State and Zip Code              Virginia 23502-4007
                              Telephone Number                (757)455-0060
                              E-mail Address(fknown)


                    Defendant No.2

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                    Defendant No.3

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                   Defendant No.4

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                             E-mail Address (ifknown)



                                                                                                           Page 2 of\ 3^
         Case 2:21-cv-00232-RAJ-DEM Document 1 Filed 04/27/21 Page 3 of 7 PageID# 3

Pro Se 7(Rev. 12/16)Complaint for Employment Discpminfldon


                   Place of Employment

                   The address at which I sought employment or was employed by the defendant(s)is

                             Name                             Lehigh Dialysis Center
                             Street Address                   420 N. Center Dr, Bidg. 11 Ste 128
                             City and County                  Norfolk
                             State and Zip Code               VA.23502
                             Telephone Number                (757)455-0060


n.       Basis for Jurisdiction


         This action is brought for discrimination in employment pursuant to(check all that apply):

                I I            Title Vn ofthe Civil Rights Act of 1964,as codified,42 U.S.C.§§ 2000e to 2000e-17(race,
                               color, gender, religion, national origin).

                               (Note: In order to bring suit infederal district court under Title VII, you mustfirst obtain a
                               Notice ofRight to Sue letterfrom the EqualEmployment Opportunity Commission.)

                □              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.
                               (Note: In order to bring suit in federal district court under the Age Discrimination in
                               Employment Act. you mustfirstfile a charge with the Equal Employment Opportunity
                               Commission.)

               [✓]             Americans with Disabilities Act of 1990, as codified,42 U.S.C. §§ 12112 to 12117.

                               (Note: In order to bring suit infederal district court under the Americans with Disabilities
                               Act, you mustfirst obtain a Notice ofRight to Sue letterfrom the Equal Employment
                               Opportunity Commission.)

                □              Other federal law (specify thefederal law):

                □              Relevant state law (specify, ifknown):

                I I            Relevant city or county law (specify, ifknown):




                                                                                                                         Page 3 of IS, 35
         Case 2:21-cv-00232-RAJ-DEM Document 1 Filed 04/27/21 Page 4 of 7 PageID# 4

Pro Se 7(Rev. 12/16)Complaint for Employment Discriminarion



III.      Statement of Claim

         Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
         facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
         involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights,including
         the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
         write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatoiy conduct of which I complain in this action includes (check all that apply):

                          □             Failure to hire me.
                          □             Termination of my employment.
                          □             Failure to promote me.
                          0             Failure to accommodate my disability.
                          1 I           Unequal terms and conditions of my employment.
                          I I           Retaliation.
                          □             Other acts (specify):
                                        (Note: Only those grounds raised in the chargefiled with the Equal Employment
                                        Opportunity Commission can be considered by thefederal district court under the
                                       federal employment discrimination statutes.)

       B.           It is my best recollection that the alleged discriminatoiy acts occurred on date(s)
                   03/13/2016-1/06/2020


       C.          I believe that defendant(s) (check one):
                          [3            is/are still committing these acts against me.
                          □             is/are not still committing these acts against me.
       D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                          I I           race
                          □             color

                          □             gender/sex
                          □             religion
                          □             national origin
                          □             age b^ear ofbirth)                    (only when asserting a claim ofage discrimination.)
                          0             disability or perceived disability (specify disability)
                                        low vision


       E.          The facts of my case are as follows. Attach additional pages if needed.



                                                                                                                           Page 4 of
         Case 2:21-cv-00232-RAJ-DEM Document 1 Filed 04/27/21 Page 5 of 7 PageID# 5

Pro Se 7(Rev. 12/16)Complaint forEniployment Disciimination

                   In 2016, RTC was given written notification from my doctor regarding my medical condition. From 2016
                   to present, Management did not provide me with any reasonable accommodations or engage in the
                   interactive process of finding an accommodation within my position. Throughout this time, I had three
                   ADA Coordinators that faiied to do an environmental assessment,failed to assist with reassignment, or
                   provide any assistive technology. In 2018, RTC received a foilow up letter with recommendations from
                   my doctor and still did not provide any tangible accommodations specific to my condition. In December
                   of 2019,1 had no other option but to request short term disability because the ADA Coordinators and
                   Management continued to be unresponsive to recommendations made by my doctor. On January 6,
                   2020. I was nlaceri on .«ihort-term riisahllifv. Rfte attanheri FFOC mmnlaint and Exhibits 1-7. nn 7-38



                   (Note: As additional supportfor thefacts ofyour claim, you may attach to this complaint a copy of
                   your chargefiled with the Equal Employment Opportunity Commission, or the chargefiled with the
                   relevant state or city human rights division.)

IV.    Exhaustion of Federal Administrative Remedies

       A.           It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)
                   2/25/2020




       B.           The Equal Employment Opportunity Commission (check one):
                         I I            has not issued a Notice ofRight to Sue letter.
                         0              issued a Notice ofRight to Sue letter, which I received on (date) 02/03/2021
                                       (Note: Attach a copy ofthe Notice ofRight to Sue letterfrom the EqualEmployment
                                       Opportunity Commission to this complaint.)

                    Only litigants alleging age discrimination must answer this question.

                   Since filing my charge ofage discrimination with the Equal Employment Opportunity Commission
                   regarding the defendant's alleged discriminatory conduct(check one):

                          I I           60 days or more have elapsed.
                          I I           less than 60 days have elapsed.
V.     Relief


       State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts ofany actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed,the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages.




                                                                                                                       Page 5 of 6^
         Case 2:21-cv-00232-RAJ-DEM Document 1 Filed 04/27/21 Page 6 of 7 PageID# 6

Pro Se 7(Rev. 12/16)Complaint for Employment Discriiniiiation

        The following damages are owed due to failure of providing an ADA Accommodation, which resulted in the
        inability to maintain employment and benefits. Additionally, due to my age and disability, it is unlikely that I will find
        employment at the same rate of pay.

        Back Wages(Since 1/6/2020)- $70,000
        Front Pay(7 years to Retirement Age 67)- $396,900
        Compensatory Damages(loss of income,401k match, reduced Social Security retirement benefit, legal fees, pain
        and suffering)- $400,000


VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below,1 certify to the best of my knowledge,information,
        and beliefthat this complaint:(1)is not being presented for an improper purpose,such as to harass, cause
        unnecessary delay, or needlessly increase the cost oflitigation;(2)is supported by existing law or by a
        nonfnvolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
        evidentiary support or, ifspecifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I imderstand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date ofsigning:                  04/27/2021


                    Signature ofPlaintiff
                    Printed Name ofPlaintiff               Michele Pitts-Brown


        B.          For Attorneys

                    Date ofsigning:


                    Signature of Attorney
                    Printed Name of Attomey
                    Bar Number

                    Name ofLaw Firm

                    Street Address

                    State and Zip Code
                    Telephone Number
                    E-mail Address




                                                                                                                         Page 6 of ^
         Case 2:21-cv-00232-RAJ-DEM Document 1 Filed 04/27/21 Page 7 of 7 PageID# 7

                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF VIRIGINIA
                                                                 DIVISION




                                  Plaintiff(s),

                   V.

                                                                      Civil Action Number: J:zlcy/ A3A


                                  Defendant(s).


                               LOCAL RULE 83.1(M)CERTIFICATION

I declare under penalty of perjuiy that:

No attorney has prepared,or assisted in the preparation of C                i /?4-                  P(^kJ7l
                                                                             (Title ofDocument)


Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                           (Date)

                                                            OR



The following attorney(s) prepared or assisted me in preparation of
                                                                               (Title ofDocument)

(Name of Attomey)


(Address of Attomey)


(Telephone Number of Attomey)
Prepared, or assisted in the preparation of,this document


(Name ofPro Se Party (Print or Type)


Signature ofPro Se Party

Executed on:                            (Date)
